Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1, 2, 4-13, 30 and 41 in the reply filed on September 19 2022 is acknowledged.
Claims 14-21, 23-25, 31, 34, 42 and 43 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  September 19 2022.

Response to Amendment
Claims 1, 2, 3-21, 23-25, 30, 31,34 and 41-43 are pending.
Claim 1, 14 and 23 are independent claims.
Claims 3, 22, 26-29, 32, 33 and 35-40 are cancelled.
Claims 14-21, 23-25, 31, 34, and 42-43 are withdrawn.
No claims are currently amended.

Specification
The abstract of the disclosure is objected to because it contains more than 150 words, and recites extensive details of the claims rather than give an overview of the novel content of the specification.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Extensive mechanical and design details of an apparatus should not be included in the abstract. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 12, 30 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skataric et al., US 2019/0055830 (hereinafter Skataric).
Claim 1 (Original):
Skataric teaches a method of invertibly transforming acoustic log signals comprising the steps of:
a) inserting into a borehole, forming part of a borehole-formation system in which the borehole penetrates a rock formation, an elongate acoustic logging tool, the acoustic logging tool including at least one acoustic source and, spaced from the acoustic source along the logging tool, a sequential array of two or more acoustic signal receiver stations, the receiver stations each including at least one receiver and being spaced along the logging tool from the acoustic source by successively greater known transmitter-receiver distances (the tool shown in Fig. 1a) whose minimum separation is greater than the minimum detectable wavelength corresponding to a formation slowness range of interest (the receiver spacing chosen provides the wavelengths of interest as evidenced by the provided plots FIG. 1b-1f where if the spacing were longer than the minimum wavelength of interest, the desired frequency band, see “iii” in  [0056], the higher frequencies of interest would not have been available for analysis as shown in the FIG. 12 item 316);
b) causing the acoustic source to emit acoustic energy in a manner (I) effecting the propagation in the borehole-formation system towards the receiver stations of plural signal packets exhibiting paths characteristic of at least first and second respective modes one or more of which is dispersive (collecting the data Fig. 12 step 310, where the modes are recorded and analyzed as shown in Fig. 1f) and (II) stimulating at least two receivers of respective, sequential, spaced receiver stations to generate at least one output signal per receiver station that is indicative of the signal packets, received at the at least one receiver of each respective receiver station, representing the modes in combination with one another (FIGS. 1b and 1e show signals received by spaced receivers resulting from high and low frequency monopole source signals while FIGS. 1d and 1e show respectively the resulting x dipole and y dipole receiver signals).;
c) transforming the output signals into respective transformed mode signals containing phase and amplitude information of each respective mode across the array and in which estimated phase and amplitude information are linked by an operator to the slowness and attenuation characteristics of the respective mode and the transmitter- receiver distance of the respective receiver station (Fig. 12 step 350, [0056]);
d) using the estimated phase and amplitude information for each mode from each receiver in the acoustic array to extract slowness and attenuation information for each mode from the output signals and generating signals indicative of the slowness and/or attenuation characteristics Fig. 1f); and
e) using the signals indicative of the slowness and/or attenuation characteristics in plotting, storing; transmitting, displaying, printing or further processing the slowness and/or attenuation characteristics ([0057] In addition, utilizing the data generated for the geometry and materials of FIG. 13a and applying a bandpass filter and semblance processing etc., 320, 334 of FIG. 12, the semblance slowness projection of FIG. 13c was generated and plotted, 336 of FIG. 12. Also, utilizing the data generated for the geometry and materials of FIG. 14a, the wavenumber, phase slowness and attenuation dispersion were extracted, binned by frequency, 350, 352 of FIG. 12, and the slowness, attenuation and wavenumber dispersion projections of FIGS. 13d-13f were plotted as a function of depth, 354 of FIG. 12).
Claim 2 (Previously Presented):
Skataric teaches a method according to Claim 1 wherein the step of transforming the output signals into transformed mode signals is performed using an electronic circuit or using a processing device (the processing system [0062]).
Claim 4 (Original):
Skataric teaches a method according to Claim 1 wherein the inter-receiver distance along the logging tool between each adjacent pair of the receiver stations is the same (Fig 1a).
Claim 10 (Original):
Skataric teaches a method according to Claim 1 including repeating at least Steps c) and d) in respect of a range of frequencies of the respective output signals.  Skataric teaches using the steps of claim 1 in the analysis of multipole modes Fig. 1f, and in the analysis of different regions of the well bore Fig 3a – 3d.
Claim 12 (Original):
Skataric teaches a method according to Claim 1 wherein the first and second modes respectively are flexural and Stoneley acoustic modes (Fig. 1f).
Claim 30 (Original):
Skataric teaches a borehole-apparatus system comprising:
(A) a borehole penetrating a rock formation (Fig. 1a, Fig. 12 step 310, Fig. 2a);
(B) an elongate acoustic logging tool, the acoustic logging tool including at least one acoustic source and, spaced from the acoustic source along the logging tool, a sequential array of acoustic signal receiver stations, the receiver stations each including at least one receiver and being spaced along the logging tool from the acoustic source by successively greater known transmitter-receiver distances, the acoustic source being capable of emitting acoustic energy with linear or non-linear phase characteristics in a manner (i) effecting the propagation in the borehole-formation system towards the receiver stations of plural signal packets exhibiting paths characteristic of at least first and second respective modes one or more of which is dispersive and (ii) stimulating at least one receiver of each sequential receiver station to generate at least one output signal per receiver station that is indicative of the signal packets, received at the at least one receiver of each respective receiver station, representing the modes in combination with one another ((Fig. 1a, Fig. 12 step 310, 350 [0054])
(C) one or more processing devices that is operatively connected to the acoustic logging tool and is capable of carrying out in respect of the output signals at least Steps (c) to (d) according to the method of Claim 1 (the processing system [0062]).
Claim 41 (Original):
Skataric teaches a computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out at least Steps c) and d) of the method according to Claim 1 (the processing system [0062]).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Skataric as applied to claim 1 above, and further in view of Esmersoy, US 5,808,963.
Claim 5 (Original):
Skataric teaches a method according to Claim 1.
However Skataric is silent concerning “wherein the Step d) of using the estimated phase and amplitude information for each mode to extract slowness and attenuation information for each mode from the output signals includes e) generating complex spectra information from the receiver array signals and taking the real and imaginary parts of the transformed mode signals containing respective amplitude and phase components of the respective modes; and f) in cases where the number of receivers exceeds the minimum necessary to determine slowness and amplitude values for each frequency and mode of interest, solving for mode amplitude and slowness by minimizing in a least squares sense the differences between real and imaginary mode amplitudes and the real and imaginary amplitudes of the combined modes observed in the spectra of received signals for each frequency”.
Esmersoy teaches a system of analysis slowness from a well logging tool with multiple receivers (Fig. 2,3) with multiple modes including Stoneley measurement (col 4 lines 20-25).  The system performs a matrix analysis using the data from the multiple receivers to determine multiple frequencies and the least squares estimate of the system is given in eqn. 2, col 5.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the model of Esmersoy in the overall analysis of the slowness analysis with the benefit that the model of the data can be refined to minimize error as taught by Esmersoy (col 5 lines 40-52).  Esmersoy also teaches the analysis of the measured and modeled data using complex functions of real and imaginary parts.  Further these are used to estimate the objective function of obtaining the best estimates of the dispersion functions                         
                            p
                            (
                            
                                
                                    s
                                
                                
                                    f
                                
                            
                            ,
                            ω
                            )
                        
                     and                         
                            p
                            (
                            
                                
                                    s
                                
                                
                                    s
                                
                            
                            ,
                            ω
                            )
                        
                    .(Col 10, lines 25-43)
This method for improving the analysis of Skataric using the modelling step of Esmersoy was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Esmersoy.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skataric and Esmersoy to obtain the invention:
wherein the Step d) of using the estimated phase and amplitude information for each mode to extract slowness and attenuation information for each mode from the output signals includes e) generating complex spectra information from the receiver array signals and taking the real and imaginary parts of the transformed mode signals containing respective amplitude and phase components of the respective modes (Esmersoy col 10 lines 25-33); and f) in cases where the number of receivers exceeds the minimum necessary to determine slowness and amplitude values for each frequency and mode of interest, solving for mode amplitude and slowness by minimizing in a least squares sense the differences between real and imaginary mode amplitudes and the real and imaginary amplitudes of the combined modes observed in the spectra of received signals for each frequency (Esmersoy Eqn. 2 col 5).
Claim 6 (Original):
Skataric teaches a method according to Claim 1.
Regarding claim 6, A method according to Claim 1 wherein the Step d) of using the estimated phase and amplitude information for each mode to extract slowness and attenuation information for each mode from the output signals includes e) generating complex spectra information from the receiver array signals and taking the real and imaginary parts of the transformed mode signals containing respective amplitude and phase components of the respective modes; and f) in cases where the number of receivers exceeds the minimum necessary to determine slowness and amplitude values for each frequency and mode of interest, solving for mode amplitude and slowness by minimizing in a least squares sense the differences between real and imaginary mode amplitudes and the real and imaginary amplitudes of the combined modes observed in the spectra of received signals for each frequency;
The above limitations are identical to the limitations of claim 5 and rejected similarly with the combined art of Skataric and Esmersoy.
Further as taught in the combined art of Skataric and Esmersoy in claim 5:
and wherein the step g) includes representing the real and imaginary parts between estimated and received signals as objective function signals and summing the squares of the objective function signals over the two or more receiver stations. Esmersoy teaches the analysis of the measured and modeled data using complex functions of real and imaginary parts.  Further these are used to estimate the objective function of obtaining the best estimates of the dispersion functions                         
                            p
                            (
                            
                                
                                    s
                                
                                
                                    f
                                
                            
                            ,
                            ω
                            )
                        
                     and                         
                            p
                            (
                            
                                
                                    s
                                
                                
                                    s
                                
                            
                            ,
                            ω
                            )
                        
                    .(Col 10, lines 25-43).
Claim 13 (Original):
Skataric teaches a method according to Claim 1 wherein the first and second modes respectively are flexural and Stoneley acoustic modes (Fig 1f); 
Skataric is silent concerning “including the step of h) creating a reconstructed array signal from the constructed respective mode signals in order to permit comparison between the reconstructed array signal and the output signals.”
Esmersoy teaches a slowness analysis of data from an acoustic well logging tool with the claimed array of receivers. A model is developed of the original data vector (Col 5 lines 26-35).  This is used to allow further a parametric model of the system where the original data vector is used to produce the modified vector of the system Eqn. 1.  The system allows for an inversion of the acoustic data which allows for an estimate between the model and the observed data Eqn. 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the model of Esmersoy in the overall analysis of the slowness analysis with the benefit that the model of the data can be refined to minimize error.
This method for improving the analysis of Skataric using the modelling step of Esmersoy was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Esmersoy.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skataric and Esmersoy to obtain the invention:
wherein the first and second modes respectively are flexural and Stoneley acoustic modes (Skataric, Fig 1f); and including the step of h) creating a reconstructed array signal from the constructed respective mode signals in order to permit comparison between the reconstructed array signal and the output signals (Esmersoy, Col 5 lines 26-35, Eqn. 1 & 2)


Allowable Subject Matter
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to anticipate or make obvious the combined limitations of each of the claims 7-9 and 11.
Regarding Claim 7, the limitations are rejected in claim 6 except for the limitation “wherein the Step f) of minimizing the error between terms representing the amplitude and phase detected at the receivers, and terms representing amplitude and phase components in the real and imaginary parts includes using initial estimates of the amplitude and phase components of the respective modes, and using a search method to minimize the said error.”  The prior fails to make obvious this additional limitation in light of the preceding limitations.  The additional details of performing a complex data analysis (terms of real and imaginary data) that uses a search method to minimize the error is not found in this context and is not obvious for combination with teaching of the concept of using a general search technique to reduce error.
Regarding Claim 8, the limitations are rejected in claim 6 except for the limitation:
“wherein the Step f) of minimizing the error between terms representing the amplitude and phase detected at the receivers, and terms representing amplitude and phase components in the real and imaginary parts includes seeding expressions representing the signals with estimated values of the slownesses of the respective modes, and solving for values of the respective amplitudes that minimize the said error.”  The prior fails to make obvious this additional limitation in light of the preceding limitations.  The additional details of seeding expressions representing the signals with estimated values of the slownesses of the respective modes is not found in this context and not obvious for combination with art that teaches the seeding concept in general.
Regarding Claim 9, the details of the particular equations are not found elsewhere in slowness analysis art.
Regarding Claim 11, the concept of “constructing respective mode signals in respect of each receiver within the array” could be done if one were only examining the data from individual receivers, but the parent claim is using the data from the plurality of the receivers to perform the analysis and it is not obvious how the combined data would be deconstructed to obtain analysis of individual receivers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857